Citation Nr: 1703875	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  08-13 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1975 to May 1980, and from April 1987 to May 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  As the Veteran thereafter moved to California, jurisdiction over the appeal was transferred to the RO in San Diego, California.  

On his April 2008 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting in Washington, D.C.  However, on a subsequent April 2008 Optional Appeal Hearings Form, he indicated his desire to send his appeal directly to the Board for a decision without a hearing.  Additionally, in an October 2008 substantive appeal, the Veteran  requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in August 2009, the Veteran withdrew his request for a Board hearing.  Accordingly, the Board will proceed to adjudicate the case on the record.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2016). 

The Board remanded the instant matter in December 2012 and March 2016.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with both remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As noted in the March 2016 Board remand, the issues of entitlement to service connection for an acquired psychiatric disorder and residuals of a head injury with concussion were also before the Board in December 2012.  Subsequently, the RO granted service connection for a traumatic brain injury and post-traumatic headaches in a May 2014 rating decision, and the RO separately granted service connection for posttraumatic stress disorder and major depressive disorder in a September 2014 rating decision.  Therefore, as such awards constitute a full grant of the benefit sought on appeal with regard to such claims, they are no longer before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACTS
 
1.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge. 

2.  A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a June 2006 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In regards to the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs), post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.      

Pursuant to a December 2012 remand, the Veteran was afforded a VA examination for his right shoulder disorder and cervical spine disorder in July 2014 with an addendum opinion in December 2014, and a May 2016 addendum opinion was obtained pursuant to a March 2016 remand.  The Board finds that the May 2016 addendum opinion is adequate to decide the issues as it is predicated on a review of the prior examination reports and the Veteran's service treatment records.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the May 2016 VA examiner is sufficient to assist VA in deciding the claims for service connection and no further examinations and/or opinions are necessary.   

Moreover, the Board finds that the AOJ has substantially complied with the December 2012 and March 2016 remand directives.  In this regard, in December 2012, the appeal was remanded in order to obtain the Veteran's outstanding SSA and VA treatment records.  Additionally, the Board directed that the Veteran be afforded a VA examination to address the nature and etiology of his claimed right shoulder and cervical spine disorders.  Thereafter, the Veteran's outstanding SSA records were received in July 2013, and VA treatment records in May 2014.  Furthermore, a VA examination was conducted in July 2014 with an addendum opinion rendered in December 2014.  In March 2016, the Board again remanded the matter to obtain another addendum opinion addressing the Veteran's contentions and events that occurred while the Veteran was in service. Thereafter, the AOJ obtained an addendum opinion in May 2016.  As previously discussed, the Board finds that the May 2016 addendum opinion is adequate to decide the issues.  Therefore, the Board finds that there has been substantial compliance with the Board's December 2012 and March 2016 remand directives, and no further action in this regard is necessary.  See D'Aries, supra.  Thus, the Board finds that VA has fully satisfied the duty to assist. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. 
§ 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for a right shoulder disorder and a cervical spine disorder.  Specifically, he asserts that his current right shoulder and cervical spine disorders were caused by a fall of approximately twenty feet from a ladder while performing mechanical work during service. 

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of a right shoulder disorder and cervical spine disorder.  Specifically, in conjunction  with his July 214 VA examination and accompanying December 2014 and May 2016 addendum opinions, the Veteran was noted to have right shoulder degenerative arthritis as well as cervical spine degenerative disc disease and degenerative arthritis.  Thus, the remaining question is whether the Veteran's right shoulder and cervical spine disorders are related to his military service. 

The Veteran's STRs note his complaint of right shoulder inflammation/pain for the previous two years during a May 1989 dental health examination.  The remaining service records do not reflect any complaints, treatments, or findings related to any right shoulder or cervical spine disorders. However, in written submissions during this appeal, the Veteran contends that his right shoulder and cervical spine disorders are the result of a June 1988 fall of approximately twenty feet from a ladder while performing mechanical work.  In this regard, his STRs confirm that the Veteran fell from a ladder in June 1988.  At such time, he complained of pain in the right side of his back and of a laceration to his head.  Upon examination, the Veteran was described as having a large contusion from T-12 to L-3 with tenderness on palpation.  X-rays were negative for a fracture.  The next day, the Veteran again complained that his back was very sore.  The record reflects that the Veteran had pain on palpation of paravertebral muscle area of the right side of his T-12/L-3 area.  He was diagnosed with a back contusion.  The following day, the Veteran again complained of pain in the right side of his back.  He was again diagnosed with a contusion, and he was assigned to light duty.  

Thus, the remaining inquiry is whether the Veteran's currently diagnosed right shoulder and cervical spine disorders are related to his in-service complaints and/or fall from a ladder.  Each claim will be separately discussed below.
      
A.  Right Shoulder Disorder 

Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim for service connection for a right shoulder disorder. 

As noted, pursuant to the December 2012 Board remand, the Veteran was afforded a VA examination in July 2014.  At that time, he reported right shoulder pain that was sustained from a fall off of a ladder during active duty service in June 1988.  The examiner noted that the Veteran had been evaluated by multiple VA hospitals since 1998 for right shoulder pain.  Additionally, the examiner reported that in 2000 at the VA Medical Center (VAMC) in West Palm Beach, Florida, the Veteran was assessed with right shoulder pain and neck pain secondary to degenerative arthritis, and treated with medication and physical therapy.  Following an interview with the Veteran, a review of the record, and a physical examination, the examiner determined that the Veteran had not now or ever been diagnosed with a right shoulder and/or arm condition.  Nevertheless, the examiner ultimately opined that it was less likely than not that the Veteran's right shoulder disorder was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner indicated that there was no record found in the Veteran's STRs to support his claim.  Furthermore, the examiner concluded that, based on the in-person examination, there was no current right shoulder diagnosis.  However, the RO noted that, at the time of the July 2014 VA examination, the VBMS file was not complete, as the Veteran's STRs were found in the paper file.  

Accordingly, a December 2014 addendum opinion was obtained.  Following a review of the record, the examiner acknowledged that a diagnosis of right shoulder degenerative arthritis was provided in 2000.  He also observed the Veteran's complaint of right shoulder inflammation/pain for the previous two years during a May 1989 dental health examination included in his STRs.  The examiner indicated that there were no other medical records in the Veteran's STRs of evaluation, diagnosis, or treatment of a right shoulder condition.   The examiner ultimately opined that it was less likely than not that the Veteran's right shoulder disorder was related to service based on the present available records and examinations.  In this regard, the examiner noted that the July 2014 in-person examination revealed no significant disabling disorder, and the Veteran's right shoulder disorder was diagnosed ten years after discharge from service.  However, in the March 2016 remand, the Board determined that such opinion was inadequate as the examiner did not directly address whether the Veteran's fall from a ladder, which the Board previously acknowledged in the December 2012 remand resulted in right shoulder pain, caused his current right shoulder disorder or address the significance that the report of right shoulder inflammation and pain for two previous years in May 1989 places the onset of such complaints during the Veteran's period of service from April 1987 to May 1989.

Thereafter, pursuant to the March 2016 Board remand, another addendum opinion was obtained in May 2016 from a new VA examiner.  Following a review of the record, the May 2016 examiner noted that special consideration was given to the Veteran's report of two years of right shoulder inflammation/pain in1989, as well as the fall from the ladder while in service.  The examiner ultimately opined that it was less likely than not that the Veteran's right shoulder arthritis was due to his time in service.  In this regard, the examiner noted that no anatomic osseous abnormalities (fractures, deformities) were caused by the Veteran's fall from the ladder while in service.  The examiner further reported that the diagnosis made in service following the fall was soft tissue in nature (contusion, strain).  The examiner indicated that such soft tissue injury would not lead to the development of an arthritic process, which the Veteran currently has in his shoulder.  Moreover, the examiner noted that the arthritis present in the Veteran's shoulder was mild in nature and similar to what would be seen in an atraumatic civilian population.       

Therefore, the Board finds that the May 2016 VA examiner's opinion is entitled to great probative weight as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary medical opinion of record. 

Although the Veteran sincerely believes that his right shoulder disorder was caused by his service, this is a complex medical matter requiring training and experience which the Veteran does not possess.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of arthritis and the impact a fall from a ladder may have on such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds the opinion of the May 2016 VA examiner to be significantly more probative than the Veteran's lay assertions. 

Furthermore, the Board notes that the Veteran has indicated in written submissions during this appeal that his June 1988 fall caused more damage than was reported in his STRs; that approximately a month after his fall he began having an occasional tremor in his right arm; and his right shoulder disorder has gotten worse over time.  However, there are no records found in his STRs of a diagnosis or treatment of a right shoulder disorder to support the claim.  Moreover, VA treatment records reveal that the Veteran was not diagnosed with right shoulder degenerative arthritis until ten years after discharge from service.  Therefore, the Board finds that presumptive service connection for a chronic disease, to include based on a continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In summary, the Board finds that a right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.  Consequently, service connection for such disorder is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

      B.  Cervical Spine Disorder 

Upon review of the evidence, the Board also finds that the preponderance of the evidence is against the claim for service connection for a cervical spine disorder. 

As noted, pursuant to the December 2012 Board remand, the Veteran was afforded a VA examination in July 2014.  At that time, the Veteran reported neck pain that was sustained from a fall off of a ladder during service in  June 1988.  The examiner noted that the Veteran had been evaluated by the Loma Linda VAMC for neck pain, and imaging revealed degenerative disc disease in 2013.  Additionally, the examiner noted the Veteran's previous diagnosis of mild degenerative disc disease of the cervical spine in 1999 from the VAMC in West Palm Beach, Florida.  Following an interview with the Veteran, a review of the record, and a physical examination of the Veteran's cervical spine, the examiner diagnosed degenerative arthritis of the spine.  The examiner ultimately opined that it was less likely than not that the Veteran's neck disorder was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner indicated that there was no record found in the Veteran's STRs to support his claim.  Furthermore, the examiner concluded that the VA treatment records noted mild degenerative disc disease nearly a decade after discharge.  In this regard, the examiner reported that the remoteness and mildness of the degenerative disorder noted after discharge without evidence of a significant neck disorder sustained during service most likely indicates that the Veteran's neck condition is less likely than not to have incurred during service.  

As noted in the preceding section, a December 2014 addendum opinion was obtained as the July 2014 VA examiner did not base his opinion on the complete record.  In this regard, following a review of the complete record, the examiner noted the Veteran's current diagnosis of a cervical spine disorder, as well as an assessment of a back contusion on a June 1988 treatment report included in his STRs.  The examiner indicated that such treatment report related to the diagnosis and treatment of a back condition rather than a neck/cervical condition.  The examiner ultimately opined that it was less likely than not that the Veteran's cervical spine disorder was related to service based on the present available records and examinations.  In this regard, the examiner noted that the Veteran's current cervical spine disorder was diagnosed ten years after discharge from service.  However, in the March 2016 remand, the Board determined that such opinion was inadequate as the Board previously found in the December 2012 remand that the Veteran did complain of upper back pain after his fall off of a ladder during service in June 1988.

As noted in the preceding section, pursuant to the March 2016 Board remand, another addendum opinion was obtained in May 2016.  Following a review of the record, the examiner noted that special consideration was given to the Veteran's report of the fall from the ladder while in service.  The examiner ultimately opined that it was less likely than not that the Veteran's cervical spine disorder was due to his time in service.  In this regard, the examiner noted that no anatomic osseous abnormalities (fractures, deformities) were caused by the Veteran's fall from the ladder while in service.  The examiner further reported that the diagnosis made in service following the fall was soft tissue in nature (contusion, strain).  The examiner indicated that such soft tissue injury would not lead to the development of an arthritic process, which the Veteran currently has in his neck.  Moreover, the examiner noted that the arthritis present in the Veteran's neck was mild in nature and similar to what would be seen in an atraumatic civilian population.       

Therefore, the Board finds that the May 2016 VA examiner's opinion is entitled to great probative weight as such considered all of the pertinent evidence of record and he provided a complete rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record. 

Additionally, as previously discussed in the preceding section, while the Veteran is competent to report his symptoms, his opinion as to the onset and etiology of his cervical spine disorder does not constitute competent medical evidence. See Jandreau, supra; Woehlaert, supra. Thus, the Board finds the opinion of the May 2016 VA examiner to be significantly more probative than the Veteran's lay assertions. 

Furthermore, for the reasons articulated above in the discussion of the Veteran's claim for a right shoulder disorder, the Board finds that presumptive service connection for the chronic disease of arthritis, to include based on a continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309; Walker, supra. 

In summary, the Board finds that a cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.  Consequently, service connection for such disorder is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a right shoulder disorder is denied. 

Service connection for a cervical spine disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


